              CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



                                                                  Case No: 0:20-cv-1105
Brion Finlay and all others similarly
situated,
Plaintiffs

vs.                                                              AMMENDED
                                                                CLASS ACTION
MyLife.com Inc.,
Defendant                                                        COMPLAINT




             Plaintiff, by and through his attorneys, for his Complaint against Defendant and on
      behalf of all others similarly situated, upon personal knowledge as to his own facts and
      conduct and on information and belief as to all other matters, states and alleges as
      follows:


                 Nature of the Case and Defendant’s Unlawful Business Practices

         1. Mr. Finlay’s experience with Defendant is typical of those of the putative class he

             seeks to represent. Mr. Finlay is currently interviewing for new jobs. Like all

             individuals in similar circumstances, Mr. Finlay’s success in finding employment

             is highly reliant on maintaining a good name and reputation. Because Mr. Finlay is

             exploring new employment options, it is common for potential employers to

             perform a quick internet search using terms similar to “Brion Finlay”.




                                                   1
         CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 2 of 26




     2. Searching “Brion Finlay” or similar terms using Google (accessed through an

        anonymous browser window) produces the following result: “Brion Finlay (C),

        42- Minneapolis, MN Has Court or Arrest Records …”

3.      The search result displays in a browser window as follows:




4. Upon clicking on the link, users are brought to a page simultaneously created by

     Defendant that states, “Brion DOES have Arrest or Criminal Records” (emphasis

     original).

5. The page displays as follows:




6. Defendant alleges to calculate Mr. Finlay’s “reputation” score as 2.32- 3.51 based on

     its assessment of public records and reviews by individuals.

7. According to the company, a reputation score of 2.32 would equate to a “poor”

     general reputation.




                                              2
        CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 3 of 26




8. Upon attempting to view Mr. Finlay’s records controlled by the Defendant, and after

   the company states that Mr. Finlay is a sex offender (which he is not), MyLife.com

   states that Mr. Finlay’s profile may contain “graphic content and sensitive details”.

9. For a fee, page viewers are then offered additional information about Mr. Finlay and

   any other individual unfortunate enough to have a report.

10. MyLife.com claims to be in the business of tracking data on “reputations” and selling

   the information to third parties for the purpose of “keeping yourself safe” from, inter

   alia, “home service providers”.

11. The Defendant alleges on its site that the reputation score it calculates is more

   “important than a credit score” and that a poor reputation as indicated by the score

   calculated by the company could is useful in, inter alia, filtering job applicants,

   service providers, business opportunities, and dating prospects.

12. To draw in unwitting individuals, MyLife.com widely advertises that a poor

   reputation score could cost someone a job and affect personal relationships; for

   example, in one advertisement the company states, “Did you ever send out your

   resume and never hear back?” and “A bad reputation can hurt you personally and

   professionally.”

13. In addition to marketing its reports to third parties, MyLife.com also runs a classic

   cyber extortion scheme whereby the company offers to allow users to remove the

   false and otherwise negative information the company posts in exchange for a fee

   paid directly to the company.



                                              3
        CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 4 of 26




14. The company runs this scheme under the guise of “reputation repair” by asking that

   individuals “claim” their page with information allegedly collected by third party

   sources; in fact, the company itself is the true publisher of the information in many

   cases, having improperly interpreted third party records, falsely attributed records to

   the wrong users, added additional totally fabricated information, and in nearly all

   cases, heavily editorialized otherwise accurate information.

15. The company then asks users to enroll in a monthly plan costing between $13.95 and

   $16.95 per month (minimum commitments required).

16. The United States Department of Justice has, since the original filing of this matter,

   filed suit against Defendant alleging, inter alia, that the company thereafter prevents

   subscribers from canceling Defendant’s fraudulent services violating a host of federal

   laws.

17. Once the user pays MyLife.com, the company then attempts to up-sell users by asking

   them to purchase additional levels of viewing and “control” for the pages the

   company produces.

18. In so doing, MyLife.com also markets reputation and consumer report repair services

   directly to the same individuals about whom the company creates and posts negative

   and defamatory information.

19. MyLife.com posts a portion of the information it collects about individuals to

   individual teaser pages (“Teaser Pages”) linked to the individual’s name to optimize

   exposure during individual name queries using search engines: Such behavior assures



                                             4
        CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 5 of 26




   MyLife’s data will display in search results when an individual searches for a victim’s

   name.

20. After an individual clicks on any one of Defendant’s pages, a victim’s name and other

   personal information is displayed together with an “estimated score”; Defendant

   thereafter queries a variety of public record databases and other less reliable sources

   together with alleged “user reviews” to obtain information on the individual about

   whom the search is being conducted and to calculate the individual’s final reputation

   score.

21. Defendant then displays the information on a “report page” posted and displayed after

   the search concludes.

22. Neither the report page nor the teaser pages generated by Defendant contain the

   aggregated information in the same form in which it was allegedly obtained from the

   third-party sources.

23. Instead, Defendant editorializes the information giving its own (often incorrect) and

   highly sensationalized interpretation of the information it obtains.

24. For example, Defendant incorrectly interprets noncriminal petty misdemeanors issued

   in Minnesota (including parking tickets) – commonly referred to a violations, not

   crimes – as “criminal records” and thereafter states that individuals, Mr. Finlay (and

   counsel) included, with such minor tickets have “criminal or arrest records”.




                                             5
          CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 6 of 26




25. Because petty misdemeanors are not crimes in Minnesota, this statement is false on its

    face.1

26. Plaintiff alleges that Defendant intentionally posts this false information in an effort to

    cause maximum reputational harm (or the perception thereof) in an effort to extort

    payment from individuals.

27. Various sources note that as of June 2019, the Federal Trade Commission and the

    Better Business Bureau (“BBB”) received nearly 30,000 complaints from consumers

    about the MyLife.com website.

28. Of those received, 6,800 were received by the BBB in an 11-month span from 2018-

    2019.

29. The CEO of Better Business Bureau of Los Angeles & Silicon Valley, said consumers

    have complained to the BBB that the website uses scare tactics to gain paid

    subscribers.

30. Plaintiff alleges that in addition to these scare tactics, Defendant actively and

    knowingly engages in defamation with malice, inter alia, falsely reporting criminal

    records exist, in the hope of extorting payment from individual consumers.

31. On July 27, 2020 the United States Department of Justice in conjunction with the

    Federal Trade Commission filed suit against Defendant alleging various violations of

    federal law including the Fair Credit Reporting Act.



1
 Minnesota Statute 609.02 Subdivision 4a. which states: “‘Petty misdemeanor’ means a petty offense which is
prohibited by statute, which does not constitute a crime and for which a sentence of a fine of not more than $300
may be imposed.”


                                                         6
        CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 7 of 26




                          Statement of Jurisdiction and Venue

32. This Court has original subject-matter jurisdiction over this proposed class action

   pursuant to 15 U.S.C. § 1681 et. seq., The Fair Credit Reporting Act (“FCRA”), and

   28 U.S.C. § 1332(d), the Class Action Fairness Act (“CAFA”). CAFA explicitly

   provides for the original jurisdiction of the federal courts in any class action in which

   at least 100 members are in the proposed plaintiff class, any member of the plaintiff

   class is a citizen of a state different from any defendant, and the amount in

   controversy exceeds the sum of $5,000,000.00, exclusive of interest and costs. Mr.

   Finlay is a citizen of Minnesota. On information and belief, MyLife.com, Inc. is a

   citizen of Delaware. On information and belief, the amount in controversy exceeds

   $5,000,000.00.

33. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

   events or omissions giving rise to Plaintiffs’ claims occurred in this district.

                                Applicable Statutory Law

34. The FCRA’s requirements apply to any Credit Reporting Agency (“CRA”), which

   Section 603(f) defines as:


       “[A]ny person which, for monetary fees, dues, or on a cooperative
       nonprofit basis, regularly engages in whole or in part in the practice of
       assembling or evaluating consumer credit information or other information
       on consumers for the purpose of furnishing consumer reports to third
       parties, and which uses any means or facility of interstate commerce for the
       purpose of preparing or furnishing consumer reports.”

       15 U.S.C. § 1681a(f).

35. FCRA Section 603(d) defines a “consumer report” as:

                                              7
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 8 of 26




      “[A]ny written, oral, or other communication of any information by a
      consumer reporting agency bearing on a consumer’s credit worthiness,
      credit standing, credit capacity, character, general reputation, personal
      characteristics, or mode of living which is used or expected to be used or
      collected in whole or in part for the purpose of serving as a factor in
      establishing the consumer’s eligibility for (A) credit or insurance to be used
      primarily for personal, family, or household purposes; (B) employment
      purposes; or (C) any other purpose authorized under Section 604.”

      15 U.S.C. § 1681a(d).

36. CRAs that sell consumer reports must comply with the FCRA. Section 604 of

   the FCRA, 15 U.S.C. § 1681b, prohibits a CRA from furnishing consumer

   reports to persons whom it does not have a reason to believe have a permissible

   purpose to obtain the consumer report. FCRA Section 604 lists the

   “permissible purposes” for obtaining the report allowed under the FCRA. 15

   U.S.C. § 1681b(a)(3)(A)-(G).

37. Section 605(a) of the FCRA, 15 U.S.C. 15 U.S.C. 1681c(a) expressly prohibits a CRA

   from furnishing consumer reports containing information about bankruptcies, civil

   suits, civil judgements, tax liens, collection accounts, records of arrest and any other

   adverse information (other than convictions of crimes) that antedate the report by

   more than seven years.

38. Section 607(a) of the FCRA, 15 U.S.C. §1681e(a), requires a CRA to maintain

   reasonable procedures to limit the furnishing of consumer reports to the

   purposes permitted by FCRA Section 604, 15 U.S.C. § 1681b. The reasonable

   procedures mandated by Section 607(a) must:


                                             8
        CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 9 of 26




          a. Require the prospective user of the information to identify

               themselves, certify the purposes for which the information is sought,

               and certify that the information will be used for no other purposes;

          b. Make a reasonable effort to verify the identity of a new prospective

               user and the uses for the consumer report certified by that

               prospective user before furnishing a consumer report; and

          c. Limit the furnishing of consumer reports to the purposes listed under

               Section 604.

39. FCRA Section 607(b) requires a CRA to follow reasonable procedures to

   assure the maximum possible accuracy of consumer report information. 15

   U.S.C. § 1681e(b).

                                           Parties

40. Plaintiff is an adult resident of Minnesota.

41. Defendant MyLife.com, Inc. is a foreign consumer reporting agency registered

   in the State of Delaware.

42. Plaintiff is informed and believes, and thereon alleges, that at all times relevant

   Defendant conducted business in the State of Minnesota and in the County of

   Hennepin.

                   Facts Common to All Claims Individual and Class

43. Plaintiff and all persons about whom Defendant publishes reports are

   individual “consumer[s]” as defined by 15 U.S.C. § 1679a(1) and § 1681a(c).



                                              9
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 10 of 26




44. MyLife.com is a "consumer reporting agency" as defined by the Fair Credit

   Reporting Act, 15 U.S.C. § 1681a(f) because the company regularly uses the

   internet to collect and assemble consumer information and thereafter attempts

   to sell consumer reports to third parties.

          a. Inter alia, the company purports to assemble information from “public

             information, gathered from government, social, and other sources, plus

             personal reviews written by others.”

          b. MyLife.com actively promotes its background reports to third parties for

             use in employment, tenant screening, and other uses covered by the FCRA,

             and, in fact, Defendant’s reports are used for such proposes.

          c. MyLife.com expressly states in its marketing that its reports should be used

             for the purpose of “keeping yourself safe” from, inter alia, “home service

             providers” thereby directly effecting their employment.

45. Mylife is also a "consumer reporting agency" as defined by the Fair Credit Reporting

   Act, 15 U.S.C. § 1681a(f) because the company regularly evaluates other information

   for the purpose of furnishing consumer reports to third parties using the internet. 15

   U.S.C. §1681a(f)/ §603.

          a. Inter alia, the company purports to review public records and other data

             including income and court records to determine a “reputation score” which

             the company then publishes on its consumer reports.

          b. The Defendant further states on its site that the reputation score it calculates

             is more important than a credit score and that a poor reputation as indicated

                                                10
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 11 of 26




              by the score MyLife.com calculates may be used by some for the

              assessment of job applicants and business opportunities.

46. In fact, Defendant is a for profit business, having collected millions of dollars from

   American consumers seeking to purchase Defendant’s reports and millions more from

   other consumers paying to correct false and defamatory information Defendant has

   posted online. Although Defendant provides its Teaser Reports to market its paid

   reports. Both Defendant’s Teaser Reports and its paid reports constitute consumer

   reports as defined by the Act and both are available to dues paying members.

47. Defendant’s disclosures constitute “consumer reports” as defined by 15 U.S.C. §

   1681a(d) because Defendant’s reports, including that prepared with respect to

   Plaintiff, include information such as home value, annual income, court or arrest

   records, and bankruptcies, and purport to reflect the character, general reputation,

   personal characteristics, and/or mode of living of the subject.

          a. Defendant promoted Mylife.com’s reports to the public for use in

              employment, tenant screening, and other uses covered by the FCRA and

              expected the background reports to be used for those purposes. 15 U.S.C.

              1681a(d).

          b. In fact, various individuals regularly consult MyLife.com reports in making

              home service provider selections and selections about to whom to rent.

48. Defendant also actively markets its consumer reports to individuals who are seeking

   to hire home service providers and others.



                                             11
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 12 of 26




49. Furthermore, Defendant indirectly – and in some cases directly – markets its

   “reputation score” to employers by touting the importance of assuring that the

   individuals with whom they do business have “good reputations”.

50. In its advertising, the company expressly acknowledges that its reputation scores may

   be used by employers and that failure to have a good reputation score on its site may

   result in loss of employment opportunity.

51. Defendant, despite disclaiming any liability under the FCRA in the site terms, does

   nothing to assure its reports are not used by potential employers.

52. In fact, the company allows individuals in personal and business capacities to view

   reports even if they refuse to certify that they are not using the reports for

   employment purposes.

53. It is also true that various uninformed individuals regularly consult MyLife.com

   reports in making home service provider selections and other hiring decisions.

54. Defendant prepared and issued consumer reports concerning the proposed class

   representative, Mr. Finlay, and various proposed class members that also included

   false and inaccurate information.

55. Various individuals seeking to employ Mr. Finlay and other proposed class members

   have consulted consumer reports furnished by Defendant.

56. Other individuals with no permissible purpose have also consulted the reports of Mr.

   Finlay and other proposed class members.

57. The direct result of Defendant’s false reports and unlawful disclosure has been

   significant damage to the perceived reputations of Plaintiff and other proposed class

                                             12
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 13 of 26




   members, thereby impacting their employment opportunities and causing such

   persons exceptional personal stress.

58. Defendant’s reporting has also resulted in an unwarranted intrusion into Plaintiff’s

   and the other proposed class member’s personal affairs.

59. As a result of Defendant’s conduct, various class members have suffered from

   intrusion into their personal affairs, anger, frustration, anxiety and, in some cases, loss

   of employment opportunity and general standing in the community.

60. Defendant, as part of its core business process, publicly displays consumer report

   information, including that of Mr. Finlay, to various individuals who do not have a

   permissible purpose for receiving such information.

61. Defendant presently possesses information about the number of times a specific

   profile, including that of Plaintiff, has been viewed and the IP address of the viewer.

62. Defendant uses this data to send marketing emails to individuals containing the

   specific number of times a profile has been viewed.

63. The IP addresses of users viewing reports can be used to identify viewers, including

   in many cases, the physical address of the viewer.

64. This data can be used to determine the exact number of views and, in many cases, the

   names and addresses of viewers.

                  Facts Regarding Violation of Section 604 of the FCRA

                                       15 U.S.C. §1681b




                                             13
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 14 of 26




65. Section 604 of the FCRA, 15 U.S.C. 15 U.S.C. 1681(b) expressly prohibits a CRA

   from furnishing consumer reports to persons that it does not have a reason to believe

   have a permissible purpose to obtain the report.

          a. Defendant, however, has furnished consumer reports, in the form of their

             Background Reports, to MyLife subscribers without reason to believe those

             subscribers have permissible purposes to obtain such reports. Defendant

             regularly provides such consumer reports without knowing subscribers’

             purposes for obtaining the reports and without employing procedures for

             requesting and identifying each subscriber’s purpose.

          b. Defendant has, to date, admitted it furnishes its consumer reports to third

             parties and has attempted to circumvent Section 604 by arguing that its

             consumer reports are not consumer reports as defined by the act because the

             individuals it allows to view its reports do not have a permissible purpose.



                Facts Regarding Violation of Section 605(a) of the FCRA

                                     15 U.S.C. §1681c(a)
66. Section 605(a) of the FCRA, 15 U.S.C. 15 U.S.C. 1681c(a) expressly prohibits a CRA

   from furnishing consumer reports containing information about bankruptcies, civil

   suits, civil judgements, tax liens, collection accounts, records of arrest and any other

   adverse information (other than convictions of crimes) that antedate the report by

   more than seven years.




                                             14
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 15 of 26




          a. Defendant, however, routinely furnishes consumer reports, containing

             adverse information that antedates more than seven years.

          b. Defendant purports to base its reputation score pertaining to Plaintiff on

             civil matters and non-criminal traffic tickets occurring more than seven

             years in the past.

          c. Defendant furnished its score to various users who freely viewed the

             obsolete information and Plaintiff’s decreased reputation score and alleged

             “poor” standing in the community as a direct result of Defendant’s

             violation of the act.



             Facts Regarding Violation of Section 607(a) & (b) of the FCRA

                                  15 U.S.C. §1681e(a) & (b)
67. Section 607(a) and 607(b) of the FCRA expressly require that a CRA establish

   reasonable procedures to assure maximum possible accuracy of it reports and to

   assure that reports are only obtained by users with permissible purposes.

68. Defendants failed to maintain any procedures, including failing to enact and maintain

   the procedures required by FCRA Sections 607(a) and 607(b).

          a. Instead, any MyLife.com subscriber can obtain Background Reports

             without identify themselves or certify the purposes for which the

             Background Reports are sought. Users are also not required to certify that

             they will not use information in the Background Reports for other purposes.




                                            15
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 16 of 26




           b. MyLife.com also failed to make reasonable efforts to verify the identity of a

               new subscriber and to obtain certification by each subscriber about his or

               intended use for the Background Reports.

           c. Similarly, the company failed to limit the furnishing of Background

               Reports to the purposes allowed by Section 604 and failed to assure

               maximum possible accuracy of the information in the Background Reports

               about the subjects of those Background Reports.

           d. Finally, Defendant also failed to provide the User Notice to persons to

               whom it provides Background Reports, as required by FCRA Section

               607(d).

69. As a direct result of Defendant failing to enact the aforementioned procedures,

   Plaintiff’s report was released to various individuals unnecessarily intruding on

   Plaintiff’s privacy and right to privacy as established by the Act.

70. Similarly, as a further result of Defendant’s failure to fulfill its statutory duty,

   Defendant furnished reports pertaining to Plaintiff that contained false, misleading,

   and obsolete information, all causing Plaintiff personal financial loss and loss of

   standing in the community.

71. Plaintiff was further harmed by incurring legal fees in consulting with various experts

   regarding the course of action for correcting the errors.

72. Finally, Plaintiff suffered from loss of personal and professional time as a direct result

   of MyLife.com’s refusal to remove the false and defamatory information and the

   company’s refusal to comply with its statutory duties.

                                               16
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 17 of 26




                Facts Regarding the Merits of Certifying a Class Action

73. Plaintiff seeks to certify two classes of harmed individuals.

74. Plaintiff seeks class certification pursuant to Fed. R. Civ. P. 23(a) and (b)(1)(B), (2)

   and (3) related to Claims One and Two for which monetary, injunctive, and

   declaratory relief is sought.

75. This Class is defined as: “All individuals whose consumer reports maintained by

   Defendant have been disclosed to persons without a permissible purpose as defined by

   15 U.S.C § 1681b.”

76. This Class is referred to as the “Privacy Class.”

77. Plaintiff Mr. Brion Finlay also seeks class certification pursuant to Fed. R. Civ. P.

   23(a) and (b)(1)(B), (2) and (3) related to Claims One, Two, and Three for which

   monetary and injunctive and declaratory relief is sought.

78. This Class is defined as: “All individuals whom Defendant reports as having

   ‘Criminal or Arrest Records’ who in actuality do not have any such records.”

79. This Class is referred to as the “the Defamed Class”.

80. A class action is the only practicable means by which Plaintiffs and unknown

   members of the Privacy Class and the Defamed class can challenge Defendant’s

   illegal disclosure of their consumer information.

81. As set forth below, this action satisfies the numerosity, commonality, typicality, and

   adequacy requirements of Rule 23(a).



                                              17
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 18 of 26




82. Numerosity: The exact sizes of the classes are unknown to Plaintiff, but each Class

   plainly meets the numerosity requirement, thereby making joinder impracticable.

   Based on the information provided on Defendant’s website, Defendant claims it has

   more than 300 million public pages with information on “almost everyone in

   America”. With regard to the defamed class, in Minnesota alone Defendant has

   systematically reported hundreds of thousands of people with minor non-criminal

   driving infractions as incorrectly having a “criminal record”.

83. The Defamed Class consists of millions of people who cannot or will not be able to

   afford to retain counsel and litigate their cases though to judgment. The Privacy Class

   is forward-looking with the potential for new members to join the Class on an

   ongoing basis as young adults, new immigrants, and others establish public records.

84. Finally, members of the proposed Classes are spread out across the state and country,

   and include millions of low-income individuals who lack financial resources to bring

   an independent action or to be joined in this action. Putative members of both classes

   include countless young adults, persons presently engaged in job transitions, and

   persons searching for work after recent COVID-19 layoffs. These individuals are

   facing or have experienced Defendant’s defamatory and otherwise inaccurate postings

   frustrating their efforts to obtain new work; thus, it is reasonable to assume they

   would also be unable to afford counsel to bring their own separate action against

   Defendant.




                                            18
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 19 of 26




85. Commonality: All persons comprising the proposed Classes are equally suited in that

   all individuals are presently subject to unauthorized release of their personal

   information otherwise protected under federal law.

86. With regard to the Defamed Class, Defendant incorrectly posts that all individuals

   with similar minor driving violations, petty misdemeanors, or other non-criminal

   citations have “criminal or arrest” records, a statement that is untrue.

87. Accordingly, Plaintiff raises claims based on questions of law and fact that are

   common to, and typical of, the putative class members of both Classes he seeks to

   represent. Common questions of fact include:

          a. Whether Defendant assures that individuals accessing their reports have a

              permissible purpose.

          b. Whether Defendant states that individuals without criminal records have

              such records.

          c. Whether individuals have suffered harm.

   88. Common questions of law include:

          a. Whether individuals with minor non-criminal driving offences can be said

              to have “criminal or arrest records”;

          b. Whether the Communications Decency Act immunizes Defendant;

          c. Whether the Defendant is a Consumer Reporting Agency;

   89. The relief sought for each proposed Class is common to all members of that

       respective Class. Plaintiffs seek relief declaring Defendant a consumer reporting

       agency as defined by 15 U.S.C. 168a(f) and declaring that Defendant’s assembled

                                             19
   CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 20 of 26




   pages are consumer reports as defined by 1681a(d). They additionally seek: (a) an

   order requiring Defendant to assure users of its reports have a permissible purpose,

   (b) monetary relief for past unauthorized disclosures; (c) monetary relief for

   Defendant’s failure to assure maximum possible accuracy of their reports; and/or

   (d) in the alternative, monetary relief for Defamation.

90. Typicality: The claims of Plaintiff are typical of the claims of the Privacy Class as

   Plaintiff and all members have suffered and will continue to suffer harm from the

   unauthorized disclosure of their personal information.

91. The claims of Plaintiff are typical of the claims of the Defamed Class as Plaintiff

   and all members have suffered and will continue to suffer the same direct,

   irreparable injury, including loss of reputation and general standing in the

   community.

92. Because Plaintiff and the proposed Future Revocation Class challenge the same

   conduct of Defendant, the Defendant will likely assert similar defenses against

   Plaintiff and the proposed Class members. Moreover, the answer to whether the

   Defendant is a consumer reporting agency and issues consumer reports as defined

   by the FCRA and whether various statutory immunities are applicable to

   Defendant (including the CDA) will determine the success of the claims of the

   named Plaintiff and every other proposed Class member. If Plaintiff succeeds in

   the claim that Defendant has violated the FCRA and that the CDA does not apply

   with respect to defamation, that ruling will likewise benefit every other member of

   the proposed Class.

                                         20
    CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 21 of 26




93. Adequacy: Plaintiff will fairly and adequately represent the interests of the

   proposed Classes he seeks to represent.

94. Plaintiff has no interests separate from, or in conflict with, those of the proposed

   Classes he seeks to represent and seeks no relief other than the monetary,

   declaratory, and injunctive relief sought on behalf of the entire proposed Classes.

95. Rule 23(b)(2): Class action status under Rule 23(b)(2) is appropriate because the

   Defendant has acted or failed and/or refused to act on grounds that generally apply

   to the proposed Classes, such that preliminary and final monetary, injunctive, and

   declaratory relief is appropriate and necessary with respect to each member of

   both Classes. Specifically, pursuant to the Fair Credit Reporting Act, the

   Defendant has automatically and systematically produced defamatory reports in

   violation of the FCRA—without adopting procedures to assure maximum possible

   accuracy (or, in actuality, has adopted procedures to willfully misstate information

   about individuals) and has freely distributed consumer reports without assuring a

   permissible purpose as required by the statute. These acts and omissions are

   generally applicable to both of the proposed Classes. Similarly, Defendant has

   added to third party content in an effort to make the information have as negative

   an effect as possible on consumer reputations and, in so doing, has systematically

   defamed individuals—behavior that is generally applicable to the Defamed Class.

96. Accordingly, (a) a declaration that Defendant is a CRA and must act as such; (b)

   an injunction prohibiting Defendant from assembling reports without assuring

   maximum accuracy; (c) an injunction that prohibits Defendant from distributing

                                          21
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 22 of 26




       reports without assuring individuals and companies obtaining them certify a

       permissible purpose; and (d) monetary relief for all individuals harmed by

       Defendant’s illegal content to date, would benefit every member of each of the

       proposed Classes.

   97. Rule 23(g): Plaintiff respectfully requests that the undersigned be appointed as

       Class Counsel. Counsel is well suited to represent the class as counsel has

       extensive experience representing individuals in matters involving complex

       consumer rights matters in federal court and has ample knowledge of the relevant

       statutory law. Counsel has previously litigated matters against Defendant in

       Federal Court and before the American Arbitration Association. Given such

       experience, Counsel is well educated in Defendant’s practice of violating the

       FCRA and the defenses previously asserted by the company. Counsel is similarly

       financially capable of hiring additional subject matter experts and subordinate

       counsel with extensive experience in class-action litigation. Counsel has the

       resources, expertise, and experience to prosecute this action.

                                      FIRST COUNT

                        Willful Noncompliance with the FCRA

                           (On behalf of Plaintiff and All Classes)

98. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein.

99. Defendant willfully failed to comply with the requirements of FCRA, including but

   not limited to:

                                             22
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 23 of 26




       a.     failing to comply with the requirements of Section 604, 15 USC § 1681b, in

              assuring that users of its reports have a permissible purpose for accessing

              the information;

       b.     failing to comply with the requirements of Section 605(a), 15 USC §

              1681c(a) by limiting obsolete consumer information contained in its

              reports;

       c.     failing to institute and follow reasonable procedures to limit the furnishing

              of consumer reports to the purposes listed under section 1681b of the

              FCRA, as required by Section 607(a), 15 USC § 1681e(a);

       d.     failing to institute and follow reasonable procedures to assure maximum

              possible accuracy of the information in reports concerning Plaintiff, as

              required by Section 607(b), 15 USC § 1681e(b);

100.   As a result of Defendant’s failure to comply with the requirements of FCRA,

       Plaintiff has suffered, and continues to suffer, actual damages, including economic

       loss, lost opportunity to receive credit, damage to reputation, invasion of privacy,

       interference with his normal and usual activities, emotional distress, anger,

       frustration, humiliation, anxiety, fear, worry, and related health problems, for

       which Plaintiff seeks damages in an amount to be determined by the jury. Plaintiff

       also seeks punitive damages in an amount to be determined by the jury.

101.   Plaintiff requests attorney’s fees pursuant to 15 USC § 1681n(a).

                                   SECOND COUNT

                         Negligent Noncompliance with the FCRA

                                             23
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 24 of 26




             (Plead in the Alternative on behalf of Plaintiff and All Classes)

102.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein.

103.   Defendant negligently failed to comply with the requirements of the FCRA,

       including but not limited to:

       a.     failing to comply with the requirements of Section 604, 15 USC § 1681b, in

              assuring that users of its reports have a permissible purpose for accessing

              the information;

       b.     failing to comply with the requirements of Section 605(a), 15 USC §

              1681c(a) by limiting obsolete consumer information contained in its

              reports;

       c.     failing to institute and follow reasonable procedures to limit the furnishing

              of consumer reports to the purposes listed under section 1681b of the

              FCRA, as required by Section 607(a), 15 USC § 1681e(a);

       d.     failing to institute and follow reasonable procedures to assure maximum

              possible accuracy of the information in reports concerning Plaintiff, as

              required by Section 607(b), 15 USC § 1681e(b);

104.   As a result of Defendant’s failure to comply with the requirements of FCRA,

       Plaintiff and all potential class members have suffered, and continue to suffer,

       actual damages, including economic loss, lost opportunity to receive credit,

       damage to reputation, invasion of privacy, interference with normal and usual

       activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry,

                                              24
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 25 of 26




       and related health problems, for which Plaintiff and the class members seek

       damages in an amount to be determined by a jury.

105.   Plaintiff requests attorney’s fees pursuant to 15 USC § 1681o(a).

                                     THIRD COUNT

                                Common Law Defamation

         (Plead in the Alternative on behalf of Plaintiff and the Defamed Class)

106.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein.

107.   Defendant publicly posted false information about Plaintiff; to wit: “Brion DOES

       have arrest or criminal records.”

108.   Defendant, in an effort to raise the stakes, further stated, “Brion’s report may

       contain graphic content and sensitive details.” (Emphasis original.)

109.   Defendant’s statement that Mr. Finlay’s report contained graphic content was

       known to be false at the time Defendant made the statement.

110.   Said statements regarding Plaintiff’s arrest or criminal records were false in that

       Plaintiff has no criminal or arrest record.

111.   Defendant made these statements on the internet generally, and specifically to all

       individuals described in Defendant’s records by IP addresses.

112.   Defendant’s statements were made with malice in that they were purposefully

       intended to harm Plaintiff and thereby incentivize him to pay money to remove the

       harmful content.



                                             25
       CASE 0:20-cv-01105-SRN-DTS Doc. 17 Filed 08/07/20 Page 26 of 26




113.   Defendant’s statements did, indeed, harm Plaintiff’s reputation and/ or standing in

       the community.

114.   Defendant’s actions constitute defamation per se.

                                    Prayer for Relief

       WHEREFORE, Plaintiff, by and through his attorney, respectfully prays for a

reasoned Award in favor of Plaintiff and against Defendant as follows:

       a.    all actual compensatory damages suffered;

       b.     statutory damages in an amount up to $1,000.00 per violation per plaintiff,

              pursuant to 15 U.S.C. §1681n;

       c.     punitive damages;

       d.    injunctive relief prohibiting such conduct in the future;

       e.     reasonable attorney’s fees, litigation expenses, and cost of suit; and

       f.    any other relief deemed appropriate by this Honorable Court.


Dated: August 5, 2020              Madgett & Klein, PLLC

                                   s/ David J.S. Madgett
                                   David J.S. Madgett (#0390494)
                                   1161 E Wayzata Blvd, Suite 314
                                   Wayzata, MN 55391
                                   (612) 470-6529
                                   dmadgett@madgettlaw.com

                                   ATTORNEYS FOR PLAINTIFF




                                             26
